IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,084-01


                       EX PARTE CASEY LANE DAWSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. CVHC-XX-XXXXXXX IN THE 198TH DISTRICT COURT
                          FROM BANDERA COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault with a deadly weapon and deadly conduct with

a weapon and sentenced to 7 years’ imprisonment. The Fourth Court of Appeals affirmed his

conviction. Dawson v. State, No. 04-18-00023-CR (Tex. App.—San Antonio, Dec. 19, 2018, pet.

ref’d). Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On Feb. 27, 2020, the trial court entered an order designating issues and scheduled a live

evidentiary hearing for May 13, 2020. However, the application was forwarded before the scheduled

hearing and before the trial court made findings of fact and conclusions of law. We remand this

application to the trial court to complete its evidentiary investigation and make findings of fact and
conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 15, 2020
Do not publish